DETAILED ACTION
In view of the appeal brief filed on 3/17/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and examined.
The rejection of claims 1-17 under 35 U.S.C. 112(a) Written Description is withdrawn.

Examiner’s Comment
The amendment filed 12/02/2021 previously not entered is now entered.

Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to a method for Cannabis plants comprising: 
	obtaining plantlets from the second type of culture media grown from the first and second portions of the pelleted suspension cells (limitations of claim 11);
and then growing, analyzing a growth pattern and cannabinoid profile and selecting plants for further propagation (limitations of claim 12);
further basing the selection on a response to water, temperature, salinity and flowering time; or reduced plant height (limitations of claims 13 and 14);
wherein the desired cannabinoid characteristic is a desired level of CBD, or a desired level of THC, or a desired ratio of CBD to THC (limitations of claim 15);
maintaining selected plants in a germplasm bank (limitation of claim 16); and
exposing clones of selected plants to a stress condition and basing future propagation on the clone response to the stress condition (limitations of claim 17).
	Appellants teach a method for modifying a cannabis plant by analyzing and selecting for a growth characteristic and a cannabinoid characteristic (following exposure of pelleted cannabis suspension cells incubating on callus inducing media to a stress condition) and further selecting for a water response, a temperature resistance, a salinity tolerance, and a flowering time, or a growth characteristic of a height threshold; wherein the cannabis characteristic is a desired level of CBD, THC or a ratio of CBD to THC; and further exposing clones of selected plants to one or more of a water, salinity, temperature, oxygen, or carbon dioxide stress a selecting clones for propagation with respect to response to stress.
Appellant does not teach any cannabis plants regenerated from cannabis suspension cells cultured on a callus inducing medium and a second root and shoot inducing medium. 
The state-of-the-art is such that one of skill in the art cannot predictably produce modified cannabis plants by regeneration of whole plants following cellular suspension and tissue culture when there are no known protocols demonstrating successful shoot regeneration from callus generated from plated cannabis cell suspension cultures or from a single cannabis cell. This is made evident by Hussein, S., (2014) (Thesis: Cannabinoids production in Cannabis sativa L.: An in vitro approach; Technical University of Dortmund, 138 pages) where a survey of the many attempts to regenerate a whole cannabis plant were unsuccessful (see page 26 lines 10-28 below). 
“Despite considerable progress in the field of plant biotechnology, the efficient method of C. sativa regeneration is still lacking. First reports on de novo organogensis of C. sativa were published in early 1980s (Fisse et al., 1981). Subsequent studies started emerging only after nearly two decades; these dealt with the generation of micropropagation-derived calli from different Cannabis genotypes and explant sources, including roots (Ranalli and Mandolino, 1999), stems (Mandolino and Ranalli, 1999a; Wielgus et al., 2008), internodes and axillary buds as well as petioles (Slusarkiewicz-Jarzina et al., 2005), cotyledons (Wielgus et al., 2008), and young leaves (Lata et al., 2010). Alternatively, the use of meristematic calli for micropropagation was investigated (Te-chato and Lim, 1999 and 2000), resulting in the attainment of genetic stability of elite germplasm. Lata et al. (2010) demonstrated that in vitro rooting of C. sativa was extremely difficult and the response to shoot elongation efforts, poor (2-3 cm). The highest proportion of root differentiation (95 %) was observed by the authors within ten days on half-strength MS medium supplemented with 2.5 μM indole-3-butyric acid (IBA). Concurrently, Wang et al. (2009) reported that the proliferated hemp buds were successfully rooted on MS medium supplemented with 0.1 mg/l IBA and 0.05 mg/l NAA, resulting in 85 % rate of plantlet rooting. However, to our knowledge, Cannabis regeneration through direct or indirect somatic embryogenesis has not been reported.”

Further unpredictability is remarked upon in Adhikari (Adhikari, D. et al. Frontiers in Plant Science; published 03 March 2021, Vol. 12, article 627240, pp. 1-22.) where it is noted that in vitro regeneration of a cannabis plant from a single cell is still a challenge (see page 4 left column lines 12-17 and page 10 figure 4). Moreover, Adhikari like Hussein, provides a picture of the level of the art in cannabis propagation that strongly suggests that the relative success of tissue culture techniques vary with genotype and explant source and that methodology for many elite cannabis strains are still rudimentary (see Abstract lines 9-13).
Given the lack of guidance in the instant specification with respect to working examples of the invention and the lack of teaching in the prior art for regenerating a whole cannabis plant derived from suspension cells; and given the breadth of the claims drawn to any cannabis variety and any modified growth characteristic and cannabinoid characteristic; the lack of guidance and working examples in the specification; the unpredictability in the art; and the state-of-the-art as discussed above, undue trial and error experimentation would be required for one of ordinary skill in the art to test a multitude of plant tissue culture formulas to induce whole plant regeneration from cannabis callus regenerated from cannabis cell suspension culture derived from explants having undergone pectinase digestion; and thus the invention is not enabled throughout the broad scope of the claims.

Response to Arguments
Appellant asserts that the Examiner’s contention that “there are no known protocols at the time of filing that demonstrated successful regeneration of a whole fertile cannabis plant from suspension culture supported by the thesis of Hussein (Hussain)” is inappropriate because it is only a thesis and is not peer reviewed and that there are numerous reports that contradict Hussein’s assertion.  This is not found persuasive because none of the references cited at the end of the response (page 8 of remarks filed 12/02/2021), which were published before the effective priority date of the instant application (10/05/2017), demonstrate regeneration of a whole fertile cannabis plant from suspension culture. In fact, Patel, (Patel, P. (Fall 2019) Honors Thesis: Middle Tennessee State University, 24 pages); teaches that attempts of regeneration of a plant were unsuccessful (see Abstract of Patel below).
“Industrial hemp (Cannabis sativa) is a versatile plant known for its many uses. In recent years, there has been a renewed interest in the cultivation of hemp. The objective of this study was to use two specific strains of industrial hemp, Cherry and Cherry Blossom, for attempting somatic embryogenesis using plant tissue culture technology. Explants from both strains were placed on specific media to attempt callus generation. Both strains of hemp produced callus; however, the Cherry Blossom explants had a higher rate of callus production than the Cherry explants. This could have been due to the fact that the soil pH was not optimal for plant growth when the Cherry explants were transferred. The callus was transferred to five different liquid suspension cultures with varying amounts of plant hormones. Two out of the five liquid suspension cultures generated plant embryos in both strains of industrial hemp that were used. Some of the callus was unable to produce embryos, and this was more than likely due to the specific liquid suspension medium being used. The embryos failed to generate plantlets when placed on a nutrient medium. Further research should be done using the plant embryos to produce plantlets.”
Further, on page 582 left column section titled “regeneration of plantlets” from Feeney and Punja (2003) In Vitro Cell Dev Biol. –Plant 39:578-585 (also referenced in the response) the authors state that regeneration of a whole plant was unsuccessful (as well as in Fisse et al (1981) also; reference cited in Feeney and Punjab underlined below).
None of the attempts to regenerate hemp plantlets, either directly from explants or indirectly from callus or suspension cultures (Table 1), were successful. Neither somatic embryos nor shoot bud initiation was observed in any treatment tested. However, callus and suspension cultures had a tendency to form roots. Fisse et al. (1981) and Hemphill et al. (1978) described hemp callus which readily formed roots with no evidence of shoot formation in response to different plant growth regulator combinations. MacKinnon et al. (2000) also described root development but did not observe shoot formation from hemp callus. Alternatively, they developed a method to regenerate plantlets from shoot-tips. Richez-Dumanois et al. (1986) developed a protocol to micropropagate hemp using apical and axillary buds. With the exception of Mandolino and Ranalli (1999), who described occasional shoot regeneration from callus, de novo shoot formation has not been reported for hemp. Reports of shoot or root formation from callus as well as plantlet regeneration from shoot-tips or buds suggest that hemp is capable of differentiation; further research should be focused on this aspect to achieve an efficient and reliable hemp regeneration protocol.”
Moreover, Hussein (Hussain) is referenced in Adhikary and is given considerable attention and weight in this peer reviewed article and that the remarks found in Adhikary above point directly to the lack of teaching in the art for regeneration of a cannabis plant from plated suspension cells; and thus it is clear that the methodology required to regenerate cannabis plants from cell suspension cultures has not been taught in the prior art or in the instant specification and Appellant’s reliance upon the prior art cited in Patel is misguided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, R. August 1979; Masters Thesis: Cell Culture, Protoplast Isolation, and Cell Fusion of Cannabis Sativa L., University of Houston pp. 1-80 in view of Rai, M. K. et al., (2011) Environmental and Experimental Botany Vol. 71, pp 89-98.
The claims are broadly drawn to a method for Cannabis plants comprising: 
	washing and disinfecting plant parts using 0.1% sodium hypochlorite, 70% ethanol and sterile distilled water, and then cutting said parts to 1 cm in length (claim 2 and 3 limitations);
pectinase digestion of said cut parts to remove cell walls using vacuum infiltration at 1 mg/mL pectinase in an isotonic buffer under sterile conditions in a rotary shaker incubated for about 3 hours (claim 1 and 4 limitations); 
filtering through cheese cloth removing debris (claim 5 limitation); 
centrifugation at 500-1000 G to obtain pelleted plant cells (claim 1, claim 5 and claim 6 limitations); and plating the pelleted cells on a first culture media of either MS or Gamborg media (claim 1 limitation);
incubating portions of the plated cells under a first set and also under a second more stressful set of growth conditions (claim 1, claim 7, claim 9 and claim 10 limitations); and
transferring calli from the first culture media to a shoot and root inducing second culture media for additional growth (claim 7 and claim 8 limitations).
Jones teaches protoplast generation by vacuum infiltration of pectinase and other plant cell wall degrading enzymes into cannabis plant young leaf or cotyledon explants that were cut into 5-10 mm (i.e. 1 cm see claim 2) pieces followed by incubation that resulted in batches of suspension cells (see page 15 all of section 3, 3 paragraphs; and in Table III on page 26 and paragraph spanning pages 18-19). Table III shows that cell suspensions were the yield when pectinase was used for protoplast generation; and filtration using nylon mesh and centrifugation at 300x for 3-5 minutes to isolate suspension cells taught on page 15 in last full paragraph; addressing the limitations of claims 1, 2, 4, 5 and 6; wherein a 300x centrifuge speed achieves the same pelleting od suspension cells as 500-1000G i.e. 500-1000x recited in claim 6.
Jones further teaches on page 14 under Plant Materials tissues taken from a cannabis plant pretreated using 60% ethyl alcohol, and rinsed with sterile distilled water and then transferring the tissue to a 10% chlorox (10% of a 3% solution of hypochlorite i.e. chlorox = 0.3 % hypochlorite) a solution that achieves the same sterilization for culturing as the 0.1% sodium hypochlorite, 70% ethanol and sterile distilled water recited in claim 3. 
Jones’s methodology of protoplast generation above also applied mechanical force by pulling apart tissue sections using fine forceps to increase the dissolution of the plant explants into a cellular suspension following filtration using a nylon mesh (see page 15).
In addition, Jones teaches Gamborg B5 and MS media formulations for inducing calli, cannabinoids and plant organogenesis from leaf explants on page 18 (cell culture studies) and in Table 1 on pages 20-24 especially Table 1b pages 21-22 teaches which MS and B5 formulations result in callus tissue that differentiated into root and vascular elements. 
Jones does not teach plating cannabis suspension cells onto callus inducing medium.
Rai teaches developing stress tolerant crop plants through in vitro selection whereby plant cells in culture are subject to growth on a media containing increased salts or metals, or under drought or low osmotic conditions, by manipulating the constituent of the growth media (see page 90, 91 and 94 in Tables 1, 2 and 3 and their titles respectively); and that this is being done in crop plants using a number of culturing systems such as callus, suspension cultures, somatic embryos (paragraph spanning left and right column on page 91, especially lines 3-6 in right column; page 94 right column lines 21-25 where fungal toxin resistance in Gladiolus x grandifloras was selected for in cell suspension culture; and on page 96 left column reference to Binh, D.Q. (1992) Plant Cell Tissue Organ Cult. 29, pp. 75-82; where rice cell suspension cells pretreated with NaCl were regenerated. In addition, on page 93 left column lines 10-12 NaCl tolerant potato lines have been developed from selecting tolerant callus (stress limitation recited in claims 9-10).
It would have been obvious at the time of filing to spin down and collect the cannabis cell suspensions made by pectinase digestion of cannabis explants as taught by Jones and culture the cannabis plant cells on Murashige and Skoog or Gamborg B5 callus culture media plates. One of ordinary skill would have been motivated by the teaching of Jones that cannabis cells could be cultured on Murashige and Skoog or Gamborg B5 callus culture media plates to produce roots; and further motivated by Rai that treatments during culturing of callus tissue could result in a positive adaptation of a regenerated plant for improved NaCl tolerance, cold tolerance, or disease resistance or other traits of agronomic utility. One of ordinary skill would have a reasonable expectation of success in making cannabis cell suspensions and plating the cells on Murashige and Skoog or Gamborg B5 callus culture media plates given the success of Jones in making suspension cultures and callus tissue with roots on callus culture plates and in the level of teaching in the art of in vitro tissue culture is well developed for making callus induction plates and for formulations that induce plant organs such as making roots and shoots as taught by both Jones and Rai; wherein incubating a first portion of pelleted cells and a separate second portion of pelleted cells under different stress conditions such as saline, temperature or water stress conditions is an obvious in vitro tissue culture strategy for improvement of cannabis for industrial scale cultivation as taught by Rai.


All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663        
                                                                                                                                                                                    /Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663